UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4789



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICARDO SANCHEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-02-213)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER and SHEDD, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


David O. Schles, STOWERS & ASSOCIATES, Charleston, West Virginia,
for Appellant.   Kasey Warner, United States Attorney, R. Booth
Goodwin II, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
      The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (2000).
PER CURIAM:

           Ricardo Sanchez entered a guilty plea to membership in a

conspiracy to steal goods moving as an interstate shipment of

freight, in violation of 18 U.S.C. § 371 (2000).         He was sentenced

to thirty-seven months incarceration, three years of supervised

release, and a $100 special assessment.        Sanchez appeals.

           On appeal, Sanchez argues he had a minimal or minor role

in the conspiracy, and at sentencing the district court should,

therefore, have reduced his offense level under U.S. Sentencing

Guidelines Manual § 3B1.2 (2003).        We review the district court’s

factual determinations for clear error and its legal determinations

de novo.   United States v. Akinkoye, 185 F.3d 192, 201 (4th Cir.

1999).   Sanchez’s claim is meritless.       Sanchez fails to establish

he was a minimal or minor participant in the conspiracy.                USSG

§ 3B1.2.

           Accordingly, we affirm Sanchez’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                  AFFIRMED




                                  - 2 -